DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 03/22/2021 in which claims 1, 3, 4, 9, 11, and 13 have been amended, claims 2 and 5 have been canceled and entered of record.
Claims 1, 3, 4, and 6-16 are pending for examination.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 04/22/2021 was considered.

Drawings
The drawings filed on 02/20/2021 is accepted.

Allowable Subject Matter
Claims 1, 3, 4, and 6-16 are allowed.
Applicants have amended independent claims 1 and 11 to incorporate the allowable subject matters of original claims 2 and 5, as indicated in the Office Action dated December 22, 2020.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claims 1 and 11, the prior art does not teach or suggest the claimed invention having “the current detecting module is configured to receive the direct current signal transmitted by the power supply, and detect the direct current signal; wherein the current detecting module comprises a first detection resistor, an operational amplifier, a first switch, a second detection resistor, and a sampling module, wherein the first detection resistor is connected in series between the power supply and the powered device, the first detection resistor is connected in parallel to the operational amplifier, an output terminal of the operational amplifier is connected to the first switch, the first switch is connected to one terminal of the second detection resistor, the second detection resistor is connected in parallel to the sampling module, and the other terminal of the second detection resistor is grounded; wherein the operational amplifier is configured to acquire a first detection voltage across the first detection resistor, amplify the first detection voltage, and transmit the amplified first detection voltage to the first switch, such that the first switch is switched ON upon acquiring the amplified first detection voltage; and wherein the sampling module is configured to acquire a second detection voltage across the second detection resistor after the first switch is switched ON and determine a detection current based on the second detection voltage”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3, 4, 6-10 and 12-16, the claims have been found allowable due to their dependencies to claims 1 and 11 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668.  The examiner can normally be reached on M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                                                                                                                                                                                                                                
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836